Br the Court.
There was no occasion for the application of the rule which rejects paroi evidence when offered to vary or control the contents of a written agreement. The action is upon an account annexed, for a balance due on the sale of growing wood to the defendants, which was made by the plaintiff’s bill of sale to them. The defendants may show by paroi that the consideration for the sale was wholly or in part paid at the time, or that it was to be paid in a particular manner or in specified proportions by the purchasers. The contents of the bill of sale produced are not thereby varied. Lapham, v. Whipple, 8 Met. 59. The evidence offered was competent under the pleadings, not to show payment, but to show that, so far as Parker and Garfield were concerned, their share of the consideration was provided for at the time by an express agreement, so that no implied assumpsit ever arose.

Exceptions sustained.